Citation Nr: 0843863	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable rating for onychomycosis, 
bilateral toenail fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988, from February 1990 to April 1998, from January 
2003 to January 2004, and from January 2005 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

Since this appeal was certified to the Board in September 
2006, the Board notes that numerous written statements and 
medical evidence, some duplicate evidence submitted earlier, 
have been submitted to the Board.  Some of this evidence was 
submitted with a waiver of initial RO consideration and some 
of the newly submitted evidence lacked this waiver.  See 
38 C.F.R. § 20.1304 (2008).  The Board accepts two statements 
with this waiver dated in May 2007 and October 2007 and 
signed by his doctor for inclusion in the record.  See 
38 C.F.R. § 20.800 (2008).

A May 2008 motion for reconsideration or, alternatively, a 
claim for clear and unmistakable error regarding recoupment 
of separation pay, a May 2008 motion for reconsideration or, 
alternatively, a claim for clear and unmistakable error for 
denial of service connection for right testicle cyst 
(spermatocele); and a September 2008 statement relating to a 
claim for improper recoupment of separation pay, are not 
properly before the Board and are all referred to the RO for 
initial adjudication.

The Board's decision on whether new and material evidence has 
been submitted to reopen the issue of entitlement to service 
connection for hypertension is set forth below.  The issue of 
entitlement to service connection for hypertension and 
entitlement to a compensable rating for onychomycosis, 
bilateral toenail fungus, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a February 1999 rating decision, the RO denied the 
veteran's claim for service connection for hypertension, high 
blood pressure; although properly notified of the denial, the 
veteran failed to perfect an appeal.

3.  New evidence associated with the claims file since the 
February 1999 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension, and raises a reasonable 
possibility of substantiating the claim for service 
connection for hypertension.


CONCLUSIONS OF LAW

1.  The February 1999 RO rating decision that denied the 
veteran's claim for service connection for hypertension, high 
blood pressure, is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's February 1999 denial 
is new and material, the criteria for reopening the veteran's 
claim for service connection for hypertension are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)).  Given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and that there is a sound evidentiary basis 
for resolution of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
hypertension.

New and Material Evidence

In a February 1999 rating decision, the RO denied service 
connection for hypertension, high blood pressure, finding 
that the claim was not well-grounded.  Evidence of record 
included the veteran's service treatment records for the 
period 1990 to 1998; a Gulf War registry examination of April 
1998; a VA inpatient treatment record dated in April 1998; 
and the report of a VA examination dated in June 1998 for 
disorders other than hypertension.

Although notified of the February 1999 denial and the 
December 1999 statement of the case, the veteran did not 
perfect an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for hypertension in June 2005.  This appeal arises 
from the RO's November 2005 denial of the veteran's petition 
to reopen his claim.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the February 1999 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the February 1999 RO 
denial includes: additional service treatment records, 
including time spent in the National Guard or Reserve (except 
for the period of active duty from October 1984 to October 
1988); VA treatment records dated in September 1999, 
September 2000, and January 2006; private medical records 
dated from September 2000 to November 2002, and from May 2005 
to August 2005; the report of VA examinations dated in August 
2005 and December 2005 regarding other medical conditions; 
the report of a private examination dated in 2006 for another 
medical condition; a lay statement from a Ms. R.F. dated in 
August 2005 concerning another claim; signed statements from 
Dr. P.C.E. dated in May 2007 and October 2007; and statements 
from the veteran and his representative.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the February 1999 
decision, and is not cumulative or duplicative of evidence 
previously considered.  Dr. P.C.E.'s signed statements dated 
in May 2007 and October 2007 are "material" evidence, as 
they constitute evidence which, alone or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
possible nexus between the veteran's current hypertension and 
his active military service.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for hypertension.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for hypertension; to this 
extent the appeal is allowed.

REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for hypertension and entitlement to a compensable 
rating for onychomycosis, bilateral toenail fungus, is 
warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

Concerning the claim for service connection for hypertension 
which the Board has reopened (see discussion above), the 
Board notes that one of the veteran's physicians treating him 
for hypertension, Dr. P.C.E., has submitted correspondence 
dated in May 2007 and October 2007 suggesting that the 
veteran's current hypertension is related to blood pressure 
readings in 1997 and 2003 while he was on active duty. In the 
October 2007 signed statement (which appears to have been 
printed in the veteran's handwriting), Dr. P.C.E. opines that 
in his opinion it was more likely than not that the veteran 
manifested labile hypertension, which he termed a harbinger 
of essential hypertension, while in service, but Dr. P.C.E. 
crossed out a phrase specifically stating that the veteran's 
hypertension was service related.  

Service connection requires medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

Under the circumstances, the Board is of the opinion that a 
VA examination and a medical opinion by a VA physician would 
be helpful to provide a determination of whether the 
veteran's hypertension is either due to service or to some 
other non-service connected cause.  Therefore, on remand, the 
AMC/RO should schedule the veteran for a VA examination and 
medical opinion on whether his claimed hypertension 
disability was due to service or to some other cause.

Concerning the increased rating claim for onychomycosis, 
bilateral toenail fungus, the Board notes that the claims 
file and the veteran's medical records were not available to 
the August 2005 VA examiner.  His representative contends 
that this examination was inadequate for rating purposes as 
it did not address the appropriate rating criteria.  This 
disability has been rated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for dermatitis or eczema.  On remand, 
the AMC/RO should schedule the veteran for a VA dermatology 
examination by a physician to determine the severity of his 
service-connected bilateral toenail fungus addressing the 
proper rating criteria 

Copies of the veteran's DD Form 214 show that the veteran's 
first period of active duty was with the Marine Corps from 
October 1984 to October 1988.  None of the appellant's 
service treatment records for this period of active duty are 
in the claims file.  In order to properly adjudicate the 
appellant's service connection claim, the AMC/RO should 
contact the National Personnel Records Center in St. Louis, 
Missouri, or another appropriate agency, and attempt to 
locate complete copies of the appellant's service treatment 
records for the period of his active service, especially from 
October 1984 to October 1988.  On remand, the AMC/RO should 
attempt to obtain these records or provide a memorandum for 
the file explaining why further efforts to obtain these 
records would be futile.

The Board notes a procedural defect in this case.  After the 
veteran's appeal was certified to the Board in September 
2006, the veteran submitted additional evidence on both 
issues, either directly to the Board or to the RO, and some 
of this evidence lacked a signed waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2008).  Therefore, these documents must be returned to the 
AMC/RO for preparation of a supplemental statement of the 
case (SSOC) before the appeal can proceed before the Board.  
A SSOC is "prepared by the agency of original jurisdiction 
to inform the appellant of any material changes in, or 
additions to, the information included in the Statement of 
the Case or any prior Supplemental Statement of the Case."  
38 C.F.R. § 19.31 (2008).  

In addition to medical evidence, the Board notes that the 
veteran has submitted new VA Form 21-4142s (Authorization and 
Consent to Release Information to the Department of VA) in 
order for the RO to obtain for this appeal copies of 
additional and more current private medical evidence covering 
both of the claims on appeal.  To date, this has not been 
done; this is a task which the RO, and not the Board, 
undertakes in initially adjudicating a claim.  Therefore, on 
remand the AMC/RO should obtain these private medical records 
from Pelham Family Practice and associate with the claims 
file all other outstanding private and VA medical records 
connected with the veteran's claims.  On remand, the AMC/RO 
should contact the veteran and his representative for 
information about all medical providers in order to obtain 
medical records not found already in the claims file.  In 
addition, copies of the veteran's VA outpatient and inpatient 
medical records in the claims file now are dated to January 
2006.  Therefore, on remand the AMC/RO should obtain any 
additional records from VA facilities that are pertinent to 
the veteran's claims.

The Board also notes that, during the pendency of this 
appeal, the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), held that, in rating cases, VA must notify the 
claimant of specific items to substantiate his claim.  As the 
case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice, pursuant to Vazquez-Flores, for the veteran's claim 
for a compensable rating for onychomycosis, bilateral toenail 
fungus.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
VCAA notice, under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his claim 
for a compensable rating for 
onychomycosis, bilateral toenail fungus, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

2.  The AMC/RO should obtain copies of all 
available service treatment records from 
the appropriate custodians, especially for 
the period from October 1984 to October 
1988, in accordance with the applicable VA 
procedure.  The AMC/RO's efforts should 
include, but are not limited to, 
requesting assistance from the National 
Personnel Records Center (NPRC) and/or any 
other appropriate agency.  The AMC/RO 
should continue its efforts to locate such 
records until it is reasonably certain 
that such records do not exist and that 
further efforts to obtain those records 
would be futile.  The veteran should be 
notified of the AMC/RO's unsuccessful 
attempts to locate these missing service 
records from his active duty service, as 
well as any further actions to be taken.

3.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records regarding the veteran's 
hypertension and toenail fungus.  Of 
particular interest are any outstanding 
private medical records (noted above) 
which the veteran requested after his 
appeal was certified to the Board in 
September 2006 and those VA records of 
evaluation and/or treatment of the 
disorders on appeal, for the period from 
January 2006 to the present.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
the veteran should be scheduled for a VA 
examination by a physician for an opinion 
as to whether the veteran's hypertension 
is related to service and scheduled for a 
dermatology examination by a physician to 
determine the present severity of his 
bilateral toenail fungus disability under 
the rating criteria of Diagnostic Code 
7806.  Prior to each examination, the 
claims folder and a copy of this remand 
must be made available to each physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
examiner.  The rationale for all opinions 
expressed must be clearly set forth by 
each physician in his or her examination 
report.

A)  Following a review of the claims 
folder, and an evaluation of the 
veteran, the VA physician examining the 
veteran for his hypertension disorder 
should provide an opinion with respect 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's hypertension was 
incurred as a result of active military 
service, or, in the alternative, was 
aggravated during military service.  

B)  Following a review of the claims 
folder, and an evaluation of the 
veteran, the VA dermatology examiner 
should address whether onychomycosis, 
bilateral toenail fungus, affects:

a)  Less than 5 percent of the entire 
body or less than 5 percent of 
exposed areas affected, and; no more 
than topical therapy is required 
during the past 12-month period; or

b)  At least 5 percent, but less than 
20 percent, of the entire body, or at 
least 5 percent, but less than 20 
percent, of exposed areas affected, 
or; intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for 
a total duration of less than six 
weeks during the past 12-month 
period; or 

c)  20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas, or; has required systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required for a total duration of six 
weeks or more, but not constantly, 
during the past 12- month period; or

d)  More than 40 percent of the 
entire body or more than 40 percent 
of exposed areas, or; has required 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required during the past 12-month 
period.

5.  The AMC/RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file, including those 
medical records submitted by the veteran 
and his representative since the July 2006 
supplemental statement of the case (SSOC).  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


